PER CURIAM:
Appellant Jeffrey Killian was employed by Veolia Environmental Services when he was injured in a workplace accident. Killian sued his fellow employee, Jason Hollandsworth, alleging that Hollandsworth's negligence proximately caused Killian's injuries. Killian alleged that Hollandsworth had served in a supervisory capacity at the time of Killian's accident, and that Hollandsworth had failed to take, or to order Killian to take, safety precautions which would have prevented the accident. The circuit court granted summary judgment to Hollandsworth. The court concluded that Hollandsworth owed no independent duty to Killian, and that the evidence failed to establish that any breach of duty by Hollandsworth proximately caused Killian's injuries. Killian appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).